DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over JPH09-223624A to Nishimuro et al. (hereinafter Nishimuro), submitted in the IDS filed 1/30/19, using a machine translation in view of JP2001-068316A to Uchiyama, submitted in the IDS filed 1/30/19, using a machine translation.
Regarding claim 1, Nishimuro discloses a method of manufacturing a composition for bonded magnets, the method comprising:

obtaining a second kneaded mixture by kneading the first kneaded mixture with a first polypropylene resin (non-highly crystallized) and an amorphous resin (polystyrene) (para [0012], blend of the modified polypropylene and other resins selected from a group that includes ordinary polypropylene and polystyrene) having a glass transition temperature of 90.85 C to 127.85 C (from 364 to 401 K for polystyrene), which overlaps the instantly claimed range of 120°C or higher and 250°C or lower.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’.
Nishimuro further discloses wherein, with respect to 100 parts by weight of the rare earth-iron-nitrogen-based magnetic powder, an amount of binder (all of the polymers in the blend) is 1 to 30 wt%, of that 1 to 30 wt%, 8 to 40 wt% is the modified polypropylene (para [0013]) thereby providing the acid-modified polypropylene resin in an amount of 0.08 to 12 parts by weight (wt%), which overlaps the instantly claimed range of 3.5 parts by weight or greater and less than 10.4 parts by weight, and a total amount of the first polypropylene resin and the amorphous resin is the remainder of the 1 to 30 wt% total binder or up to 29.92 parts by weight (wt%), which overlaps the instantly claimed range of 0.35 part by weight or greater and less than 3.88 parts by weight.  See MPEP 2144.05(I), cited above).

However, Uchiyama does teach a method of manufacturing a composition for bonded magnets (para [0009]) comprising kneading (para [0052]) a maleic acid modified polymer comprising polypropylene (para [0019]) with a rare earth magnet powder, wherein the rare earth magnet powder is SmFeN or NdFeB (para [0034]).
It would be obvious to one of ordinary skill in the art to employ the SmFeN magnetic powder of Uchiyama as the rare earth magnetic powder of Nishimura and as an obvious alternative to the NdFeB magnetic powder of Nishimura because they are understood to be obvious variants in the art (Uchiyama, para [0034]).  

Regarding claim 2, Nishimuro in view of Uchiyama discloses the method of manufacturing a composition for bonded magnets according to claim 1, wherein obtaining the second kneaded mixture is understood to comprise kneading the first kneaded mixture with a polymer alloy containing the first polypropylene resin and the amorphous resin having a glass transition temperature of 120°C or higher and 250°C or lower.  Nishimuro in view of Uchiyama discloses kneading the first kneaded mixture with the first polypropylene resin and the amorphous resin (Nishimuro, para [0012]), as discussed above but does not expressly recite the term “polymer alloy”. However, by definition polymer alloys are a class of polymer blends where the addition of the second polymer is tailored to provide controlled morphology, and thus specific performance characteristics.  The aforementioned polymers are blended to control viscosity, 

Regarding claim 5, Nishimuro in view of Uchiyama discloses the method of manufacturing a composition for bonded magnets according to claim 1.  Nishimuro further discloses acid-modified polypropylene, as discussed above but fails to expressly disclose wherein the acid-modified polypropylene resin has a degree of acid modification relative to polypropylene of 0.1% by weight or greater and 5% by weight or less.
However, Uchiyama does teach wherein the acid-modified polypropylene resin has a degree of acid modification (ratio of maleic anhydride in the resin) relative to polypropylene of 2 wt% or more, preferably 3 to 10 wt% (para [0022]), which overlaps the instantly claimed range of 0.1% by weight or greater and 5% by weight or less.  See MPEP 2144.05(I), cited above.  
It would be obvious to one of ordinary skill in the art to control the degree of acid modification to improve the strength (Nishimuro, para [0012]) and heat resistance (Uchiyama, para [0012]) of the bonded magnet.

Regarding claims 6 and 7, Nishimuro in view of Uchiyama discloses the method of manufacturing a composition for bonded magnets according to claim 1.  Nishimuro further discloses the method further comprising obtaining a third kneaded mixture by kneading the second kneaded mixture and a second polypropylene resin, additional 

Regarding claim 8, Nishimuro in view of Uchiyama discloses the method of manufacturing a composition for bonded magnets according to claim 6 but fails to expressly disclose wherein an amount of the second polypropylene resin having a number average molecular weight of 9,000 or less is 0.01 part by weight or greater and 3.5 parts by weight or less with respect to 100 parts by weight of the rare earth-iron-nitrogen-based magnetic powder.  However, Nishimuro does teach that the total amount of binder (polymer blend of para [0012]) is present in a total amount of about 1 to 30 parts by weight (wt%) (para [0013]).  See MPEP 2144.05(II), which states that ‘Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical’.  One of ordinary skill in the art is expected to arrive at the optimal amount of the second polypropylene resin that maintains a total binder amount of 1 to 30 wt% via routine experimentation.

Regarding claim 9, Nishimuro discloses a composition for bonded magnets, comprising:
a rare earth-iron-based magnetic powder (para [0014]);
an acid-modified polypropylene resin (para [0012]);
a first polypropylene resin (para [0012]); and

with respect to 100 parts by weight of the rare earth-iron-nitrogen-based magnetic powder, an amount of binder (all of the polymers in the blend) is 1 to 30 wt%, of that 1 to 30 wt%, 8 to 40 wt% is the modified polypropylene (para [0013]) thereby providing the acid-modified polypropylene resin in an amount of 0.08 to 12 parts by weight (wt%), which overlaps the instantly claimed range of 3.5 parts by weight or greater and less than 10.4 parts by weight, and a total amount of the first polypropylene resin and the amorphous resin is the remainder of the 1 to 30 wt% or up to 29.92 parts by weight (wt%), which overlaps the instantly claimed range of 0.35 part by weight or greater and less than 3.88 parts by weight.  See MPEP 2144.05(I), cited above).
Nishimuro discloses a rare earth magnetic powder such as NdFeB (para [0014]) but fails to expressly recite a rare earth-iron-nitrogen-based magnetic powder.
However, Uchiyama does teach a method of manufacturing a composition for bonded magnets (para [0009]) comprising kneading (para [0052]) a maleic acid modified polymer comprising polypropylene (para [0019]) with a rare earth magnet powder, wherein the rare earth magnet powder is SmFeN or NdFeB (para [0034]).
It would be obvious to one of ordinary skill in the art to employ the SmFeN magnetic powder of Uchiyama as the rare earth magnetic powder of Nishimura and as 

Regarding claim 10, Nishimuro in view of Uchiyama discloses the composition for bonded magnets according to claim 9.  Nishimuro further discloses wherein the acid-modified polypropylene resin is present on a surface of the rare earth-iron-nitrogen-based magnetic powder, and the first polypropylene resin and the amorphous resin are present on a surface of the acid-modified polypropylene resin because they have all been mixed (kneaded) together (para [0018]).  All surfaces are expected to be in direct contact when mixed, absent evidence to the contrary.

Regarding claim 11, Nishimuro in view of Uchiyama discloses the composition for bonded magnets according to claim 9.  Nishimuro further discloses wherein the first polypropylene resin and the amorphous resin form a polymer alloy, based on the definition polymer alloy as discussed above.  The aforementioned polymers are blended to control viscosity, dispersion, wettability and strength (Nishimuro, para [0005], [0012] and [0015]).  Therefore, the blend of the first polypropylene resin and the amorphous resin is considered a polymer alloy, absent evidence to the contrary. 

Regarding claim 14, Nishimuro in view of Uchiyama discloses the composition for bonded magnets according to claim 9.  Nishimuro discloses acid-modified polypropylene, as discussed above but fails to expressly disclose wherein the acid-
However, Uchiyama does teach wherein the acid-modified polypropylene resin has a degree of acid modification (ratio of maleic anhydride in the resin) relative to polypropylene of 2 wt% or more, preferably 3 to 10 wt% (para [0022]), which overlaps the instantly claimed range of 0.1% by weight or greater and 5% by weight or less.  See MPEP 2144.05(I), cited above.  
It would be obvious to one of ordinary skill in the art to control the degree of acid modification to improve the strength (Nishimuro, para [0012]) and heat resistance (Uchiyama, para [0012]) of the bonded magnet.

Regarding claims 15 and 17, Nishimuro in view of Uchiyama discloses the composition for bonded magnets according to claim 9.  Nishimuro further discloses the composition further comprising a second polypropylene resin, which is additional non-modified polypropylene (para [0012]).  Non-modified polypropylene has an average molecular weight of 354.6 that falls completely within the instantly claimed range of 9,000 or less.

Regarding claim 16, Nishimuro in view of Uchiyama discloses the composition for bonded magnets according to claim 15.  Nishimuro further discloses wherein the second polypropylene resin having a number average molecular weight of 9,000 or less is present on a surface of the first polypropylene resin and a surface of the amorphous 

Regarding claim 18, Nishimuro in view of Uchiyama discloses the composition for bonded magnets according to claim 15 but fails to expressly disclose wherein an amount of the second polypropylene resin having a number average molecular weight of 9,000 or less is 0.01 part by weight or greater and 3.5 parts by weight or less with respect to 100 parts by weight of the rare earth-iron-nitrogen-based magnetic powder.  However, Nishimuro does teach that the total amount of binder (polymer blend of para [0012]) is present in a total amount of about 1 to 30 parts by weight (wt%) (para [0013]).  See MPEP 2144.05(II), cited above.  One of ordinary skill in the art is expected to arrive at the optimal amount of the second polypropylene resin that maintains a total binder amount of 1 to 30 wt% via routine experimentation.

Claims 9, 10, 14, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP2007-149911A to Okushita, submitted in the IDS filed 1/15/19, using a machine translation in view of US 2002/0084439 A to Hart et al. (hereinafter Hart).
Regarding claim 9, Okushita discloses a composition for bonded magnets, comprising:
a rare earth magnetic powder and particularly recites R-Fe-B (para [0023]);
an acid-modified polypropylene resin (para [0020]) in the heat-adhesive resin layer (para [0008]):

an amorphous resin, polyethylene naphthalate, in the heat-resistant layer (para [0027]) which has a glass transition temperature of 120°C,
but fails to expressly disclose wherein, with respect to 100 parts by weight of the rare earth-iron-nitrogen-based magnetic powder, an amount of the acid-modified polypropylene resin is 3.5 parts by weight or greater and less than 10.4 parts by weight, and a total amount of the first polypropylene resin and the amorphous resin is 0.35 part by weight or greater and less than 3.88 parts by weight.  However, see MPEP 2144.05(II), cited above.  One of ordinary skill in the art is expected to arrive at the optimal concentrations of the acid-modified polypropylene resin, the first polypropylene resin and the amorphous resin via routine experimentation.  It would also be obvious to control the amount of each resin to facilitate formation of a magnet with high strength and heat resistance (para [0040]).
Okushita discloses a rare earth magnetic powder, particularly reciting Nd-Fe-B (para [0023]) but does not expressly disclose that the rare earth magnetic powder is a rare earth iron nitrogen based powder.  
However, Hart does teach a magnet comprising a mixture of a magnetic powder selected from a group that includes Nd-Fe-B and Sm2Fe17N3 based powders (para [0025]) and resins selected from a group that includes polypropylene (para [0027]). 
It would be obvious to one of ordinary skill in the art to employ the rare earth iron nitrogen based magnetic powder (Sm2Fe17N3 based powder) of Hart as the rare earth magnetic powder of Okushita and as an obvious alternative to the NdFeB magnetic 

Regarding claim 10, Okushita in view of Hart discloses the composition for bonded magnets according to claim 9.  Okushita further discloses wherein the acid-modified polypropylene resin (in heat adhesive layer 4, para [0008] and [0027]) is present on a surface of the rare earth-iron-nitrogen-based magnetic powder (2, para [0023]), and the first polypropylene resin and the amorphous resin (in heat-resistant layer 5, para [0008] and [0027]) are present on a surface of the acid-modified polypropylene resin (Fig. 2).

Regarding claim 14, Okushita in view of Hart discloses the composition for bonded magnets according to claim 9, but fails to expressly disclose wherein the acid-modified polypropylene resin has a degree of acid modification relative to polypropylene of 0.1% by weight or greater and 5% by weight or less.
However, see MPEP 2144.05(II), cited above.  It would also be obvious to one of ordinary skill in the art to control the degree of acid modification to control the adhesion strength and heat resistance of the magnet (para [0020]-[0021]).

Regarding claims 15 and 17, Okushita in view of Hart discloses the composition for bonded magnets according to claim 9.  Okushita further comprises a second polypropylene resin (in the heat-resistant layer 5, para [0027]).  The second polypropylene resin is non-modified polypropylene (listed as polypropylene (PP), para 

Regarding claim 18, Okushita in view of Hart discloses the composition for bonded magnets according to claim 15, but fails to expressly disclose wherein an amount of the second polypropylene resin having a number average molecular weight of 9,000 or less is 0.01 part by weight or greater and 3.5 parts by weight or less with respect to 100 parts by weight of the rare earth-iron-nitrogen-based magnetic powder.  However, see MPEP 2144.05(II), cited above.  One of ordinary skill in the art is expected to arrive at the optimal concentration of the second polypropylene resin via routine experimentation.  It would also be obvious to control the amount of the second polypropylene resin to control heat resistance (Okushita, para [0027]), without compromising adhesion or magnetic properties of the magnet.

Allowable Subject Matter
Claims 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Nishimuro in view of Uchiyama, teaches a similar method of making a bonded magnet but does not teach or suggest that the magnetic powder has a coat layer containing a basic group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Claims 3, 4, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Nishimuro in view of Uchiyama, teaches a similar bonded magnet and method of making said magnet but does not teach or suggest that the amorphous resin is polyphenylene ether or that the magnetic powder has a coat layer containing a basic group.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734